DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 2, 2020 has been entered.
 
Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant arguments and claim amendments received on December 2, 2020 are entered into the filed. Currently, claims 15 and 18-25 are amended and claims 1-14, 17, 26-27, 29, and 31-32 are cancelled, resulting in claims 15-16, 18-25, 28 and 30 pending for examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 121 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/554,736 (issued as PN US 9909241), fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application:
The prior filed application ‘736 does not provide adequate support for claims 15 and 25.
Claims 15 and 25 recite a limitation that defines the diameter of the fibers as between 140 nm and 1700 nm. Fiber diameters were recorded in for the Examples of the ‘736 application as 211 nm and 330-452 nm for PUL fibers (paragraph [0034]); 263 nm and 159 nm for PUL/CaCAS fibers (paragraph [0035]); 1020 nm and 387 nm for PUL/CaCAS fibers (paragraph [0036]); 308 nm, 319 nm, 341 nm, and 465 nm for PUL/NaCAS fibers (paragraph [0038]); 159 nm for PUL/CaCAS fibers and 341 nm for PUL/NaCAS fibers (paragraph [0040]); and 487 nm .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the weight percent of protein in the fibers in claims 25-27 and the diameter of the fibers in claim 25 are not described in the instant specification.
Please note the aforementioned limitations should only be added to the specification in the event the relationship to parent application 14/554,736 is being changed from a divisional to a continuation-in-part. In order to maintain the divisional status, the new matter limitations must be deleted, as identified in the Priority section above.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-16, 18-25, 28 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 15 and 25 recite a limitation that defines the diameter of the fibers as between 140 nm and 1700 nm. Fiber diameters were recorded in for the Examples of the ‘736 application as 211 nm and 330-452 nm for PUL fibers (paragraph [0034]); 263 nm and 159 nm for PUL/CaCAS fibers (paragraph [0035]); 1020 nm and 387 nm for PUL/CaCAS fibers (paragraph [0036]); 308 nm, 319 nm, 341 nm, and 465 nm for PUL/NaCAS fibers (paragraph [0038]); 159 nm for PUL/CaCAS fibers and 341 nm for PUL/NaCAS fibers (paragraph [0040]); and 487 nm for NaCAS fibers (paragraph [0041]). The minimum fiber diameter disclosed is 146 nm, and the maximum fiber diameter disclosed is 1647 nm. Therefore, the specification of ‘736 does not provide support for diameter values in the range of 140-146 nm and 1647-1700 nm, as is currently included in the claimed range.
Claims 16, 18-24, 28 and 30 are also rejected under 35 U.S.C. 112(a) based on their dependency from claim 15 or 25, rejected above.
Please note that the aforementioned new matter is only required to be deleted if the relationship to parent application 14/554,736 is being maintained as a divisional. In the event the relationship is being changed to a continuation-in-part, the limitations identified above as new matter may be incorporated into the specification, as identified in the Specification section above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stijnman (“Electrospinning of food-grade polysaccharides”)1,2 in view of Francis (US 2016/0024690)1. Supporting evidence provided by Hu (Adaptive and Functional Polymers, Textiles, and their Applications – 7.2.1.1 Definition of Electrospinning)3.
With respect to claims 21 and 23, Stijnman discloses a range of polysaccharides of different sources with respect to their ability to form fibers using electrospinning from aqueous solutions (abstract). It is known in the art that when electrospinning, the fibers are collected as a non-woven mesh or membrane (mat) (Hu; 7.2.1.1 Definition of electrospinning).
Stijnman is silent as to the fibers having a diameter of 140 nm to 1700 nm.
Francis teaches an electrospinning apparatus and method of use thereof (paragraph [0001]). Solutions that may be extruded using the electrospinning apparatus include proteins such as casein and polysaccharides such as pullulan (paragraph [0040]). Nanofibers produced from electrospinning may have an average diameter of about 1000 nm or less, 900 nm or less, 800 nm or less, 700 nm or less, 600 nm or less, 500 nm or less, 400 nm or less, 300 nm or less, 200 nm or less, 100 nm or less (paragraph [0033]). Relative to the parent bulk material, nano-features can impart many extraordinary properties to macrostructures, including superior mechanical, electrical, optical and magnetic properties, adding surface functionality and yielding high surface area (paragraph [0032]). Matrices of nanofibers of varying diameters may show a range of variable surface properties (e.g., hydrophobicity and hydrophilicity), porosities, and usually superior mechanical properties (e.g., tensile strength, stiffness) relative to the material in other forms (paragraph [0032]).
The fiber diameter range of Francis substantially overlaps the claimed range in the instant claims 21 and 23. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Francis, because overlapping ranges have been held to establish prima facie obviousness.
Since both Stijnman and Francis teach nonwovens comprising pullulan based fibers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fibers of Stijnman to be nanofibers having the diameters taught by Francis in order to impart extraordinary properties to the macro nonwoven web including superior mechanical, electrical, optical and magnetic properties, add surface functionality and yield a higher surface area.
The limitations “soaking said protein-polysaccharide mat of claim 15 in a solution containing a solvent that dissolves said at least one protein” and “soaking said protein-polysaccharide mat of claim 15 in a solution containing a mixture of solvents that dissolves said at least one protein” are method limitations and do not determine the patentability of the product, unless the method produces a structural feature of the product.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113. 
Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because the method limitations of claims 21 and 23 result in a polysaccharide mat with a fiber diameter of between 140-1700 nm and as described .

Claims 18, 22, 24-25, 28, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dannert (US 3794731)4 in view of Francis (US 2016/0024690)1.
With respect to claims 18, 22 and 24, Dannert teaches a process for forming protein fibers in a random arrangement to form a mat (nonwoven) and foods incorporating such fibers (col. 1, lines 3-8). The preferred proteins for use in the process are oilseed proteins and casein such as sodium caseinate (col. 1, line 67 – col. 2, line 6). Dannert does not explicitly teach the amount of casein contained in the final fibers, however some of the examples (e.g., Examples I and II) contain only Na caseinate and the alkaline dope solution (col. 1, lines 3-8 and col. 4, line 60 – col. 5, line 20). Therefore, it would have been obvious to the ordinary artisan that the fibers in Examples I and II of Dannert are approximately 100 wt% sodium caseinate.
Dannert is silent as to the fibers having a diameter of 140 nm to 1700 nm.
Francis teaches an electrospinning apparatus and method of use thereof (paragraph [0001]). Solutions that may be extruded using the electrospinning apparatus include proteins such as casein and polysaccharides such as pullulan (paragraph [0040]). Nanofibers produced from electrospinning may have an average diameter of about 1000 nm or less, 900 nm or less, 800 nm or less, 700 nm or less, 600 nm or less, 500 nm or less, 400 nm or less, 300 nm or less, 200 nm or less, 100 nm or less (paragraph [0033]). Relative to the parent bulk material, nano-features can impart many extraordinary properties to macrostructures, including superior mechanical, electrical, optical and magnetic properties, adding surface functionality and yielding 
The fiber diameter range of Francis substantially overlaps the claimed range in the instant claims 18, 21, and 24. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Francis, because overlapping ranges have been held to establish prima facie obviousness.
Since both Dannert and Francis teach nonwovens comprising protein based fibers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fibers of Dannert to be nanofibers having the diameters taught by Francis in order to impart extraordinary properties to the macro nonwoven web including superior mechanical, electrical, optical and magnetic properties, add surface functionality and yield a higher surface area.
The limitations “soaking said protein-polysaccharide of claim 15 mat in a solution containing at least one member selected from the group consisting of ethanol, methanol, acetone, acetonenitrite, isopropyl alcohol, glutaraldehyde, formaldehyde, and mixtures thereof to remove said polysaccharide” in claim 18, “soaking said protein-polysaccharide mat of claim 15 in a solution containing a solvent that dissolves at least one polysaccharide” in claim 22, and “soaking said protein-polysaccharide mat of claim 15 in a solution containing a mixture of solvents that dissolves at least one polysaccharide” in claim 24 are method limitations and do not 
Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because the method limitations of claims 18, 22, and 24 result in a protein mat with a fiber diameter of between 140-1700 nm and as described above Dannert teaches a nonwoven mat formed from protein fibers and Francis teaches overlapping diameter ranges.


With respect to claims 25 and 28, Dannert teaches a process for forming protein fibers in a random arrangement to form a mat (nonwoven) and foods incorporating such fibers (col. 1, lines 3-8). The preferred proteins for use in the process are oilseed proteins and casein such as sodium caseinate (col. 1, line 67 – col. 2, line 6). Bulking agents such as carbohydrates may also be included and may increase the water absorbing characteristics of the fibers (col. 4, lines 7-10).
Dannert does not explicitly teach the amount of casein contained in the final fibers, however some of the examples (e.g., Examples I and II) contain only Na caseinate and the alkaline dope solution (col. 1, lines 3-8 and col. 4, line 60 – col. 5, line 20). Therefore, it would have been obvious to the ordinary artisan that the fibers in Examples I and II of Dannert are approximately 100 wt% sodium caseinate.
Dannert is silent as to the fibers having a diameter of 140 nm to 1700 nm, in particular 200 nm to 700 nm.
Francis teaches an electrospinning apparatus and method of use thereof (paragraph [0001]). Solutions that may be extruded using the electrospinning apparatus include proteins such as casein and polysaccharides such as pullulan (paragraph [0040]). Nanofibers produced from electrospinning may have an average diameter of about 1000 nm or less, 900 nm or less, 800 nm or less, 700 nm or less, 600 nm or less, 500 nm or less, 400 nm or less, 300 nm or less (paragraph [0033]). Relative to the parent bulk material, nano-features can impart many extraordinary properties to macrostructures, including superior mechanical, electrical, optical and magnetic properties, adding surface functionality and yielding high surface area (paragraph [0032]). Matrices of nanofibers of varying diameters may show a range of variable surface properties (e.g., hydrophobicity and hydrophilicity), porosities, and usually superior mechanical properties (e.g., tensile strength, stiffness) relative to the material in other forms (paragraph [0032]).
The fiber diameter range of Francis substantially overlaps the claimed range in the instant claims 25 and 28. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Francis, because overlapping ranges have been held to establish prima facie obviousness.
Since both Dannert and Francis teach nonwovens comprising protein based fibers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fibers of Dannert to be nanofibers having the diameters taught by Francis in order to impart extraordinary properties to the macro nonwoven web 

With respect to claim 30, Dannert in view of Francis teaches all the limitations of claim 25 above. The limitation "wherein said mat is suitable for food-grade applications” is a use limitation and do not determine the patentability of the product, unless the use produces a structural feature of the product. The use of the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the examiner could reasonably conclude that the claimed product differs in kind from those of the prior art. See MPEP § 2113. Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed use because Dannert teaches mats formed of randomly arranged protein fibers for use in foods. Since Dannert teaches the same materials and structure as disclosed by the Applicant, then it would be capable of performing in the manner claimed.
With regard to functional language or intended use limitations, the Applicant may resolve the ambiguities of a functional limitation in a number of ways, such as  using a quantitative metric (e.g., numeric limitation as to a physical property) rather than a qualitative functional feature; demonstrate that the specification provides a formula for calculating a property along with examples that meet the claim limitation and examples that do not; demonstrate that the specification provides a general guideline and examples sufficient to teach a person skilled in the art when the claim limitation was satisfied; or amend the claims to recite the particular structure that accomplishes the function (see MPEP 2173.05(g)).

Response to Amendment
The prior art rejections of:
claim(s) 15-17 and 19-20 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Baier (US 2013/0264731);
claim(s) 15-17 and 19-20 under 35 U.S.C. 103 as being unpatentable over Baier (US 2013/0264731) in view of Lucey (US 2009/0311407); and
claims 25-28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buerger (US 2004/0046277) in view of Francis (US 2016/0024690).
have been withdrawn in light of the amendments to the claimed filed December 2, 2020.

	Allowable Subject Matter
Claims 15-16 and 19-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:
With respect to claim 15, the prior art does not teach or suggested a protein-polysaccharide mat formed by a method comprising: forming an aqueous solution of a protein, at least one polysaccharide, and optionally a plasticizer; and electrospinning said aqueous solution onto a collector to form a fiber mat, wherein the protein is a caseinate protein, and wherein the fibers of the fiber mat have a diameter of between 140-1700 nm.

Baier (US 2013/0264731), cited in the previous office action, is considered the closest prior art to independent claim 15. Baier teaches methods for producing conjugated proteins using an electro-spinning approach, where the conjugate is a protein-polysaccharide conjugate, in particular a whey-dextran conjugate (paragraph [0037]). Baier teaches that while whey protein isolate (WPI) is a preferred protein, a variety of other proteins that can be electrospun and conjugated can be used, including dairy animal based proteins such as whey and casein (paragraph [0050]). It is known in the art that when electrospinning, the fibers are collected as a non-woven mesh or membrane (mat) (Hu; 7.2.1.1 Definition of electrospinning).
Baier does not teach the use of caseinate as the protein.

Lucey (US 2009/0311407), cited in the previous office action, is considered relevant to the claimed invention. Lucey teaches the formation of protein-polysaccharide conjugates, where the proteins include whey proteins, caseins, and soy proteins (paragraphs [0011], [0039]). Caseins are not very sensitive to heat denaturation, so it is possible to use relatively high temperatures and relatively high pH, resulting in faster conjugate formation (paragraphs [0041], [0044]).
Lucey does not provide motivation to use caseinate instead of casein, and therefore does not remedy the deficiencies of Baier identified above.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Response to Arguments
Applicant's arguments filed December 2 have been fully considered but they are not persuasive. Only the arguments applicable to the rejections above will be addressed.

Response – Priority
On page 7 of the response, Applicant submits that the limitation of the diameters of the fibers is enabled by the specification as previously set forth in the prior response. In the prior response Applicant submitted that the multitude of sample diameters in paragraphs [0034]-[0036], [0038], and [0041] supported the claimed diameter ranges.
The Examiner respectfully disagrees. In the sections of the instant specification that refer to the diameter of the fiber, identified by both the Examiner above and by Applicant in the response, the minimum fiber diameter disclosed is 146 nm, and the maximum fiber diameter disclosed is 1647 nm. Therefore, the instant specification does not provide support for diameter values in the range of 140-146 nm and 1647-1700 nm, as is currently included in the range of claims 15 and  25.

Response – Specification
The objection with respect to failing to provide proper antecedent basis for the claimed subject matter is maintained for the reasons presented in the “Response - Priority” section above.




Response – Claim Rejections 35 USC §112
The rejections of claims 26-27 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, are overcome by Applicant’s cancellation of the claims in the response filed December 2, 2020.
The rejections of claims 28 and 30 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement with respect to the amount of protein in the fiber, are overcome by Applicant’s amendments the claims in the response filed December 2, 2020.
The rejections of claim 25, 28, and 30 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement with respect to the fiber diameter, are maintained for the reasons presented in the “Response – Priority” section above.
In light of the amendments to the claims, new rejections of claims 15-16 and 18-24 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, have been applied.

The rejection of claims 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, are overcome by Applicant’s cancellation of the claim in the response filed December 2, 2020.


Response – Claim Rejections 35 USC §103
Applicant’s arguments with respect to claims 18, 22, and 24 under 35 U.S.C. 103 over Dannert (US 3794731) on pages 12-13 of the response have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. Applicant's arguments are all with respect to Dannert (US 3794731) not teaching the new claim amendments, specifically the newly added structural feature wherein the fibers of the fiber mat have a diameter of between 140-1700 nm. The newly added reference Francis (US 2016/0024690) is used in combination with Dannert (US 3794731) to address the newly added limitations. The Applicant's arguments are therefore moot as they do not address the combination of references used in the rejections of the amended claims presented above.

On pages 14-15 of the response Applicant appears to submit that a diameter of an electrospun fiber cannot be selected. Applicant relies on the cited references to show that there a range of possible diameters one could end up with in electrospinning given a solution and some of the variables involved (components in the electrospinning solution, voltage, temperature, etc). Applicant concludes that Francis is not enabling to be effective prior art, and as the Examiner has insisted that the Applicant’s own disclosure is only enabled within the range of fibers to have been actually made in the specification, it would be illogical to also state that Francis is enabled for any or all these generalized ranges without a specific teaching of the fiber(s) made.
The Examiner respectfully disagrees. With respect to the allegation that Francis is not enabled, a non-enabling reference may qualify as prior art for the purposes of determining obviousness under 35 U.S.C. 103. See MPEP 2121.01(II). Additionally, when the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the 
Francis is on its face enabled. Francis provides an example within the ranges disclosed of 311 ± 71 nm with a fiber size range of 152-458 nm (Francis; FIG. 3, paragraph [00065]), and it is known in the art that in electrospinning nanofibers ranging from ten to 1,000 nm are collected as a non-woven mesh or membrane (Hu; 7.2.1.1 Definition of electrospinning). Since Francis is on its face enabled, the burden is on Applicant to rebut the presumption of operability with supporting evidence. Applicant has not provided supporting evidence the Francis is not enabled to make nanofiber in the disclosed ranges other than speculation based on non-cited teachings of the cited prior art. The arguments of counsel cannot take the place of evidence in the record. See MPEP 716.01(c).
Francis teaches, which appears to be the evidence Applicant refers to, that polymer solution properties, applied electrical potential, polymer molecular weight, polymer solution flow rate, distance between spinner and collector, ambient parameters (e.g. humidity, air velocity, temperature) and motion of the collecting target can be altered to form fibers of controlled fiber distribution, diameter and alignment via electrospinning (Francis; paragraph [0017]). Therefore, Francis provides the necessary parameters for the ordinary artisan to modify to arrive at the desired fiber diameter. Hu teaches that the solution viscosity will be one of the most significant parameters with influence nanofiber diameter (Hu; 7.2.1.3.1 Solution concentrations/viscosity). In addition, applied electrical voltage is another parameter to influence the fiber diameters significantly (Hu; 7.2.1.3.2 Electrical voltage/applied voltage). Hu further 
With respect to the 112(a) rejection applied above and previously, the Examiner has -not been rejecting claim 25 as not enabled, as alleged. The 112(a) rejection above is because claim 25 (and now claim 15) fails to comply with the written description requirement. The claims(s) contain subject matter which was not described in the specification in such a way as to reasonable convey that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. See MPEP 2163 for details on the written description requirement and MPEP 2164 for details on the enablement requirement. Contrary to Francis, neither the instant specification nor the parent application have a broad teaching of diameter. The only reference to a diameter can be found in the examples. Therefore, only the examples can provide support for the claimed diameter range as they are the only place diameter is discussed. See MPEP 2163.05(III) for range limitations and the written description requirement.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        
/LAURA C POWERS/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Previously cited as relevant prior art
        2 Cited in the IDS filed June 5, 2018; copy provided therewith
        3 Previously presented
        4 Previously presented